DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 18-20, applicant recites “a region formed by a line connecting the front frame, the rear frame, a lower end of the front frame, and a lower end of the rear frame”.  However, a line is linear and one dimensional and does not define a region in two dimensions.  Applicant appears to be defining an outline or a combination of lines, not a single line.  Also, applicant claims a line connecting the front frame and a lower end of the front frame.  Similarly, applicant claims a rear frame and a lower end of the rear frame.  It appears that applicant means to claim something like an “upper end” of the front frame and the rear frame to distinguish from the lower ends of the frames, otherwise the recitation does not make sense.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krammel (PGPub 2022/0135124).
Regarding claim 1, Krammel teaches an electric snowmobile (snowmobile shown in Figure 10; electric propulsion 14 taught in para [0095], [0157]) comprising: a body frame 1, 2; a ski 24 supported by the body frame; a track mechanism 25, which includes a track belt, and the track mechanism being supported by the body frame more rearward than the ski; a steering shaft 6 supported by the body frame; an electric motor 14 (electric motor taught in para [0095] and [0157]) supported by the body frame; an energy storage unit 21 supported by the body frame.  The energy storage unit supplies electric power to the electric motor.  The body frame includes a shaft support frame (transverse frame element, shown in Figure 1, between side frame members of tilt frame 2) that rotatably supports the steering shaft6.  A front frame (side members of tilt frame 2 that are forward of the steering shaft 6, as seen in Figure 1) extends forwardly and downwardly from the shaft support frame, and a rear frame (portion of tilt frame 2 that is rearward of the support for steering shaft 6) that extends rearwardly and downwardly from the shaft support frame.  The energy storage unit is supported by the front frame and the rear frame (applicant has not claimed any particular connection or a direct connection between the battery and the frame) such that at least a portion of the energy storage unit is disposed in a region formed by lines connecting the front frame, the rear frame, a lower end of the front frame, and a lower end of the rear frame, in a side view (as seen in Figure 10, the storage unit 21 is between portions of frame 2).  
Krammel does not specify that the energy storage unit 21 is a battery.  However, electric motors are typically provided with energy storage units in the form of batteries.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to select an energy storage unit in the form of a battery, as is notoriously well known, in order to provide a readily available form of energy storage unit for the electric drive motor.
Regarding claim 2, the front frame includes a right front frame and a left front frame (laterally spaced frame members are shown in Figures 1 and 10) that are spaced apart from each other in a vehicle width direction, the rear frame includes a right rear frame and a left rear frame (laterally spaced frame members are also shown as part of the rear frame) that are spaced apart from each other in a vehicle width direction, and the energy storage unit/battery is supported by the right front frame, the left front frame, the right rear frame, and the left rear frame (as illustrated).  
Regarding claims 6-8, the battery 21 is positioned more rearward than a lower end of the steering shaft 6, rearward of the ski 24, and forward of the track belt 25 (seen in Figures 1 and 10).
Regarding claim 9, the electric motor 14 is supported by the body frame further downward than the battery 21 (seen in Figure 10).  
Regarding claim 11, the electric motor 14 is positioned more rearward than a mounting position of the ski 24 to the body frame (seen in Figure 10).  
Regarding claim 12, the electric motor 14 is positioned more forward than the track belt 25 (see Figure 10).  
Regarding claim 13, the battery 21 has a substantially cubic shape in which a length of the battery in a front-rear direction is larger than a width of the battery in a vehicle width direction (see Figure 10).  
Claim(s) 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krammel as applied to claims 1, 2, 6-9 and 11-13 above, and further in view of Suzuki et al. (PGPub 2019/0305276).
Regarding claims 3 and 4, Krammel is silent regarding a housing and mounting portion for the battery, wherein the battery is supported by the front frame and the rear frame via the housing above the bottom surface of the battery.  Krammel appears to show the battery 21 mounted between and hanging below frame members 2, but it is not clear.
Suzuki teaches a straddle seat vehicle having a battery (B) mounted between and below left and right members of front and rear frames F2, F3 (see Figures 2 and 5).  The battery is positioned in a housing (component box 40).  A mounting portion 42 is positioned above a bottom surface of the battery, including part of the mounting portion extending above the top of the battery, and the battery bottom surface is apart (spaced) from the frame.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the battery of Krammel between and below lateral parts of front and rear frame members, as taught by Suzuki, in order to mount the battery securely and locate it in a protected area.  Regarding claim 4, the housing taught by Suzuki is mounted on the front frame and the rear frame at a mounting portion positioned above a bottom surface of the battery.  
Regarding claim 5, the housing is mounted on at least one of the front frame or the rear frame at a mounting portion 42, at least a part of the mounting portion being positioned above an upper surface of the battery B.  
Regarding claim 10, the battery is supported by the front frame and the rear frame such that a bottom surface of the battery is apart from the body frame (the battery bottom is spaced from the frame members).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krammel as applied to claims 1, 2, 6-9 and 11-13 above, and further in view of Hammerslag (PGPub 2009/0198372).
The battery of the Krammel, as discussed above, lacks a substantially cubic shape in which a length of the battery in a vehicle width direction is larger than a width of the battery in a front-rear direction.  
	Hammerslag teaches a battery arrangement including at least two batteries and each battery has a width that is larger than the front-rear dimension (see Figures 18 and 19).  Hammerslag teaches mounting the battery arrangement on a snowmobile (see para [0035].
It would have been obvious to one of ordinary skill in the art to configure the batteries of Krammel with a width that has a larger dimension that its front-rear length, as taught by Hammerslag, in order to customize the battery dimensions as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takamura, Huang, Testoni, and Sasage teach straddle vehicles with mountings for batteries.
JP2007-182137, Schoenfelder, Pinson (GB 2390837), Haavikko, Koenig, Muron, and Vaisanen (WO2021/084520) teach electric snowmobiles.  Orimno teaches battery structures for electric vehicles, including snowmobiles.  Kauppinen teaches an electric snow scooter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/